Exhibit 10.2

Form of Letter Amendment to Employment Agreement

VAPOR CORP.

3001 Griffin Road

Dania Beach, Florida 33312

[                 ], 2013

VIA E-MAIL

Harlan Press

Dear Mr. Press,

Reference is made to that certain Employment Agreement entered into as of
February 27, 2012 by and between Vapor Corp. and you (the “Employment
Agreement”). All capitalized terms used in this Letter Amendment, but not
otherwise defined herein, shall have the meanings ascribed to them in the
Employment Agreement.

1. The purpose of this Letter Amendment is to amend the Employment Agreement as
set forth herein in consideration of you providing a personal validity guarantee
(the “Personal Validity Guarantee”) of certain of the Company’s obligations
under its financing arrangement with Entrepreneur Growth Capital, LLC which
consists of an Invoice Purchase and Sale Agreement dated August 8, 2013 (the
“Financing Agreement”).

2. In accordance with Section 1 hereof, the Employment Agreement is hereby
amended as follows:

(a) Section 2.1 of the Employment Agreement is hereby amended to insert the
following sentence at the end of said Section:

“Notwithstanding anything to the contrary set forth in this Section 2.1 or
elsewhere in this Agreement, Renewal Terms shall occur automatically so long as
the Personal Validity Guarantee remains in full force and effect, provided that
the Initial Term or any Renewal Term may be terminated (a) upon the death of
Executive or (b) by the Company for Cause in accordance with Section 5.3 hereof
or (c) by Executive either (x) for “Good Reason” in accordance with Section 5.4
hereof or (y) without “Good Reason” in accordance with Section 5.6 hereof.”

(b) Section 4.3 of the Employment Agreement is hereby amended to insert the
following sentence at the end of said Section:

“Notwithstanding anything to the contrary set forth in this Section 4.3 or
elsewhere in this Agreement, if the Personal Validity Guarantee is enforced
against Executive then the Options to the extent then unvested shall
automatically vest in full on the date of such enforcement. The option agreement
evidencing the Options shall be deemed automatically amended to conform with the
preceding sentence.



--------------------------------------------------------------------------------

(c) Section 5.1 of the Employment Agreement is hereby amended to insert the
following sentence at the end of clause (a) of said Section:

“Notwithstanding anything to the contrary set forth in this Section 5.1 or
elsewhere in this Agreement, the Company may not terminate Executive’s
employment for Disability so long as the Personal Validity Guarantee remains in
full force and effect.

(d) Section 5.2 of the Employment Agreement is hereby amended to insert the
following sentence at the end of clause (a) of said Section:

“Notwithstanding anything to the contrary set forth in this Section 5.2 or
elsewhere in this Agreement, the Company may not terminate Executive’s
employment without “Cause” so long as the Personal Validity Guarantee remains in
full force and effect.

(e) Section 13 of the Employment Agreement is hereby amended to insert the
following sentence as the penultimate sentence of said Section:

“In addition to the foregoing, the Company shall indemnify Executive against all
losses, claims, expenses and other liabilities of any nature arising out of or
relating to enforcement of the Personal Validity Guarantee, and such
indemnification shall survive until such time as Executive has been permanently
and unconditionally released from the Personal Validity Guarantee.

4. This Letter Amendment is effective as of August 8, 2013, the date of the
Financing Agreement. Except as expressly amended by this Letter Amendment, the
Employment Agreement shall remain in full force and effect and is hereby
ratified and confirmed in all respects. This Letter Amendment constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written understandings and agreements
between the parties hereto with respect to the subject matter hereof. This
Letter Amendment may be executed and delivered (by facsimile, e-mail or other
electronic transmission) in one or more counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same agreement.
Sections 15 (Arbitration) and 16.3 (Governing Law) of the Employment are hereby
incorporated by reference herein and made a part hereof as if fully set forth
herein.

[Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please countersign and date this Letter
Amendment in the space provided below and return a countersigned and dated copy
to us by e-mail.

 

Sincerely, Vapor Corp. By:  

 

Name:   Jeffrey Holman Title:   President

 

Acknowledged and Agreed to this      day of              2013:  

Executive

 

 

 

Harlan Press